DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-15 is withdrawn in view of the newly discovered reference(s) to Gehring 5,087,084, GB 2,259,342, Snow et al. 4,457,544 and Bachle 4,169,967.  Rejections based on the newly cited reference(s) follow.
Claims 25-26 are allowed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess comprising a ramped surface, recited in claims 1, 16, and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehring 5,087,084.
In regard to claim 16, Gehring discloses a ferrule 1 for connecting to a flexible duct, the ferrule comprising:
a sidewall 6 defining a minor diameter 11 and a major diameter 6 spaced apart from the minor diameter;
a ferrule thread 11 extending radially outward from the sidewall; and
a tab 10 configured to extend into a recess of a fitting, the tab configured to radially deflect and disengage from the recess of the fitting upon rotation of the ferrule relative to the fitting; and
wherein the tab comprises a ramped surface 10c extending in a circumferential direction 
of the ferrule, such that rotation of the ferrule relative to the fitting causes the ramped surface to radially deflect the tab and disengage the tab from the recess,
wherein the minor diameter is less than or equal to an inner diameter of the flexible duct with the flexible duct in an untensioned state, and
wherein the major diameter is greater than the inner diameter of the flexible duct with the flexible duct fully elongated (the claim is only positively drawn to the ferrule and not the ferrule in combination with the flexible duct.  The ferrule 1 could be matched with a flexible duct that fits the described dimensions and is therefore deemed to anticipate the intended use limitations of the claim).
In regard to claim 17, wherein engagement of the tab with the recess of the fitting limits rotation of the ferrule relative to the fitting about the a longitudinal axis of the ferrule and the fitting when a rotational force applied to the ferrule relative to the fitting is less than a force required to radially deflect the tab (the claim is only positively drawn to the ferrule and not the ferrule in combination with the fitting).
In regard to claim 21, further comprising a circumferential depression 21 for receiving a terminal end of the flexible duct.
In regard to claim 22, wherein a taper of the sidewall (left end of 11 is tapered) is configured to stretch a sheet material of the flexible duct as the flexible duct is threaded onto the ferrule thread.
In regard to claim 23, Gehring discloses a ferrule for connecting to a flexible 
duct, the ferrule comprising:
a sidewall 6 defining a minor diameter 11 and a major diameter 6 spaced 
apart from the minor diameter;
a ferrule thread 11 extending radially outward from the sidewall; and
a tab 10 configured to extend into a recess of a fitting, the tab configured to radially 
deflect and disengage from the recess of the fitting upon rotation of the ferrule relative to the fitting; 
wherein the minor diameter is less than or equal to an inner diameter of the flexible duct with the flexible duct in an untensioned state, and
wherein the major diameter is greater than the inner diameter of the flexible duct with the flexible duct fully elongated,
wherein a pitch of the ferrule thread is less than a pitch of a helix structure of the flexible duct with the flexible duct fully elongated (the claim is only positively drawn to the ferrule and not the ferrule in combination with the flexible duct.  The ferrule 1 could be matched with a flexible duct that fits the described dimensions and is therefore deemed to anticipate the intended use limitations of the claim).
In regard to claim 24, wherein an outer diameter of the ferrule thread is larger than an inner diameter of a helix structure of the flexible duct when a pitch of the ferrule thread is equal to a pitch of the helix structure (the claim is only positively drawn to the ferrule and not the ferrule in combination with the flexible duct.  The ferrule 1 could be matched with a flexible duct that fits the described dimensions and is therefore deemed to anticipate the intended use limitations of the claim).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,259,342 in view of Snow et al. 4,457,544.
In regard to claims 1, 16 and 23, GB ,342 discloses a fitting assembly (fig. 1) for connection to a flexible duct, the fitting assembly comprising:
a ferrule 15 configured for insertion into an open end of the flexible duct 1, the ferrule comprising:
a sidewall defining a minor diameter (tapered axial end of 10) and a major diameter 14 spaced apart from the minor diameter; 
a fitting 3 removably connected to the ferrule, wherein the minor diameter (axial end of 10) is less than or equal to an inner diameter of the flexible duct 1 with the flexible duct in an untensioned state,
wherein the major diameter 14 is greater than the inner diameter of the flexible duct 1 with the flexible duct fully elongated,
wherein one of the fitting and the ferrule defines a recess 24,
wherein another of the fitting and the ferrule comprises a tab 8 configured to extend into the recess,
wherein one of the recess and the tab 8 comprises an edge 19, and
wherein another of the recess and the tab comprises a ramped surface 25 extending in a circumferential direction of the ferrule, such that rotation of the ferrule relative to the fitting causes the ramped surface to engage the edge, thereby radially deflecting the tab and disengaging the tab from the recess.
GB ‘342 discloses the ferrule as having barbs for connecting to the flexile hose, but does not disclose a thread extending from the sidewall.  Snow et al. teaches that it is common and well known in the art to provide similar types of ferrules 10 with threaded 26 ends 24 instead of barbed ends. Therefore it would have been obvious to one of ordinary skill in the art to modify the barbed end of GB ‘342 to include threads, as taught by Snow et al.
In regard to claim 2, wherein the recess 24 is formed in an external surface of the fitting. 
In regard to claims 3 and 17, wherein engagement of the tab 8 and the recess 24 limits rotation of the ferrule relative to the fitting about the a longitudinal axis of the ferrule and the fitting when a rotational force applied to the ferrule relative to the fitting is less than a force required to radially deflect the tab.
In regard to claim 4, wherein the ferrule comprises a grip 5 for assisting a user in grasping the ferrule during at least one of:
connection of the ferrule 2 to the flexible duct 1; and
connection of the ferrule 2 to the fitting 3.
In regard to claims 5 and 18, wherein the ferrule thread 26 includes a discontinuous portion (see fig. 2 of Snow et al.).
In regard to claims 6 and 19, wherein the discontinuous portion includes a break extending from a crest 34 of the ferrule thread to the sidewall of the ferrule 28, wherein the break 34 is configured to bite into the flexible duct 12 to prevent unthreading of the flexible duct from the ferrule thread.
In regard to claims 7 and 20, wherein the discontinuous portion comprises a ramped surface 30 extending from the sidewall 28 of the ferrule to a crest 34 of the ferrule thread.
In regard to claims 8 and 21, wherein the ferrule further comprises a circumferential depression  6 for receiving a terminal end of the flexible duct 1.
In regard to claims 10 and 22, wherein a taper 10 of the sidewall of the ferrule is configured to stretch a sheet material of the flexible duct as the ferrule is threaded into the flexible duct.
In regard to claim 11, wherein a pitch of the ferrule thread 26 equal to a pitch of a helix structure of the flexible duct 12 with the flexible duct fully elongated (see fig. 3 of Snow et al.).
In regard to claims 12 and 24, wherein an outer diameter 34 of the ferrule thread 26 is larger than an inner diameter of a helix structure of the flexible duct 12 when a pitch of the ferrule thread is equal to a pitch of the helix structure (see fig. 4 of Snow et al.).
In regard to claim 13, wherein the connection between the fitting 3 and the ferrule 2 is substantially air tight without application of a sealant material.
In regard to claim 14, further comprising a gasket 16 or sealant material disposed at an interface of the fitting 3 and the ferrule 2.
In regard to claim 15, wherein the fitting 3 comprises at least one of a coupling.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,259,342 in view of Snow et al. 4,457,544 as applied to claim 1 above, and further in view of Bachle 4,169,967.
GB 2,259,342 in view of Snow et al. 4,457,544 discloses a fitting assembly as described 
above for securely connecting a flexible duct to a ferrule, but does not disclose the use of a clamp.  Bachle teaches that it is common and well known in the art to provide the threaded end of a ferrule with a clamp 120, 110 to better secure a flexible duct to a threaded 131 ferrule end 137.  Therefore it would have been obvious to one of ordinary skill in the art to modify the ferrule of GB 2,259,342 in view of Snow et al. 4,457,544 to include a clamp, as taught by Bachle, in order to better secure the flexible duct on the threaded ferrule end.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maier, Todd and Sting disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679